DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
02.	The drawings were received on 05/03/2019.  These drawings are accepted.

Reasons For Allowance
03.	Claims 1 – 15 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific join pattern agnostic aggregate functions taught by the Applicant.  The Examiner finds no single prior art reference teaching of parsing a source code document to identify database query operations to identify an aggregate function in which multiple tables are joined in a table join, retrieving primary keys for the tables and an object referenced by the aggregate function, computing the existence of a fan out condition, and performing non-fan out sensitive or fan-out sensitive implementation based on the fan out condition being computed or not, as recited in independent claims 1, 6, and 11.  A thorough search of the prior art reveals the primary references Dietel (US PGPub 2006/0195437) and Day (US PGPub 2005/0060292).  Dietel discloses a similar method in that table 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Rao, Venu Gopala et al.			US PGPub	2014/0156709
b) Evans, Clark C. et al.			US PGPub	2012/0215810
c) Gui, Hong et al.				US Patent	8,359,325
d) Hsieh, Jonathan Ming-Cyn et al.	US PGPub	2011/0246460
e) Ghandeharizadeh, Shahram et al.	US PGPub	2014/0279944
f) Dietel, John David			US PGPub	2006/0195437
g) Day, Paul Reuben et al.			US PGPub	2005/0060292

i) Li, Jian et al.				US PGPub	2007/0061287
j) Kothari, Rakesh et al.			US PGPub	2019/0303405
k) Davidson, Nathaniel et al.		US Patent	10,169,442
l) Kiryakov, Yuliyan et al.			US Patent	9,292,571

05.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 27, 2021